PER CURIAM.
In this matter, which is a reorganization proceeding under Chapter X of the Bankruptcy Act filed by the debtor, Eddy Shipbuilding Corporation, the debtor has appealed from an order adjudging it a bankrupt;
And it appearing from the transcript of record and the supplemental record, and upon consideration of the oral arguments and the briefs of attorneys in the cause, that the District Court afforded reasonable and lawful opportunity to the debtor to present a plan of reorganization and appropriately appointed a trustee;
And it appearing that after active efforts to work out a feasible, practicable and equitable plan of reorganization the trustee reported his inability to do so and recommended that, unless information should be obtained indicative of the possibility of reorganization in time for presentation before the Court on a day certain and in view of current and accumulating expenses, shrinking in the value of assets,- and the “enormous total of liabilities”, an adjudication in bankruptcy appeared to be the only logical procedure, despite his desire and the desire of the debtor corporation and its creditors to work out a plan of operation or reorganization ;
And it appearing that the Court, upon proper notice to creditors and to the debt- or, had ordered an appropriate hearing at which the corporation appeared by counsel without the development of any plan of reorganization ; and it appearing further that the Court reached the logical conclusion, and so adjudged, that the debtor corporation is a bankrupt;
And no abuse of discretion having 'been shown in that respect, and no reversible error in any respect appearing in the procedure in the District Court ;
The order of that Court from which this appeal was taken is affirmed.